         Case 6:19-cv-00982-BR       Document 20      Filed 12/04/20    Page 1 of 1




John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
jeh@haapalaw.com
Attorney for Plaintiff

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

KANDI SUE LEMELIN,                             Case No. 6:19-cv-00982-BR

    Plaintiff,

  vs.                                          ORDER APPROVING ATTORNEY FEES
                                               PURSUANT TO 42 U.S.C. § 406(b)
COMMISSIONER,
Social Security Administration,

     Defendant.


        After considering Plaintiff’s Motion, Plaintiff’s Motion is hereby granted in the sum

of $14,226.00 reduced by $6,136.98 in Equal Access to Justice Act (“EAJA”) fees, for a

net of $8,089.02 as full settlement of all claims for attorney fees pursuant to 42 U.S.C. §

406(b). Any past-due benefits withheld by the Defendant in anticipation of an order

under 42 U.S.C. §406(b), shall be payable to Plaintiff’s counsel, John E. Haapala, Jr.,

less an administrative assessment pursuant to 42 U.S.C. §406(d), and mailed to his

office at 401 E. 10th Ave., Eugene, OR 97401, consistent with this order. There are no

other costs.

        IT IS SO ORDERED this _____       December
                              4th day of ___________, 2020.

                                              /s/ Anna J. Brown
                                           ANNA J. BROWN
                                           United States Senior District Judge




ORDER APPROVING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
